Exhibit 10.3

ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT

This Assignment and Assumption of Purchase Agreement (“Assignment”) is entered
into between KBS CAPITAL ADVISORS LLC, a Delaware limited liability company
(“Assignor”), and KBS SABAL PAVILION, LLC (“Assignee”), as of April 26, 2006
(“Effective Date”).

RECITALS

A. Pursuant to the terms of that certain Sale, Purchase and Escrow Agreement
effective as of March 28, 2006, by and between NCFLA II Owner LLC, a Delaware
limited liability company, as seller, and Assignor, as buyer (the “Purchase
Agreement”), Assignor agreed to acquire the Property (as such term is defined in
the Purchase Agreement) commonly referred to as Sabal Pavilion and located in
Tampa, Florida.

B. Assignor desires to assign, without recourse, representation or warranty, all
of its rights, benefits, liabilities and obligations arising under the Purchase
Agreement (and related documents) to Assignee, and Assignee desires to assume
all of said rights, benefits, liabilities and obligations.

NOW, THEREFORE, in consideration of the foregoing promises, the mutual
undertakings of the parties set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties agree as follows:

1. Recitals. The above recitals are incorporated herein by reference.

2. Assignment and Assumption. Assignor hereby transfers, assigns and conveys,
without recourse, representation or warranty, express or implied, all of
Assignor’s rights, interests, liabilities and obligations in and to the
Property, and all of Assignor’s rights, interests, liabilities and obligations
under the Purchase Agreement (and related documents) to acquire same to
Assignee. Assignee hereby assumes all such rights, interests, liabilities and
obligations, and joins in all representations, warranties, releases, and
indemnities, of Assignor under the Purchase Agreement (and related documents)
relating to such Property and the Purchase Agreement (and related documents)
assigned to it above.

3. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the parties’ successors and assigns.

4. Attorneys’ Fees. In the event any party institutes any action or proceeding
against the other party with regard to this Assignment, the prevailing party of
such action shall be entitled to recover from the nonprevailing party (in
addition to all other remedies provided by law) its attorneys’ fees and costs
incurred in such action or proceeding.

5. Counterparts. This Assignment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one and the same instrument. Each counterpart may be delivered
by facsimile

 

1



--------------------------------------------------------------------------------

transmission. The signature page of any counterpart may be detached therefrom
without impairing the legal effect of the signature(s) thereon provided such
signature page is attached to any other counterpart identical thereto.

[SIGNATURES ON FOLLOWING PAGES]

 

2



--------------------------------------------------------------------------------

Executed as of the date set forth above.

ASSIGNOR:

 

KBS CAPITAL ADVISORS LLC,

a Delaware limited liability company

By:

 

SCHREIBER REAL ESTATE INVESTMENTS, L.P.,

a Delaware limited partnership,

its manager

 

By:

 

SCHREIBER INVESTMENTS, LLC,

a California limited liability company,

its general partner

   

By:

 

/s/ Charles J. Schreiber, Jr.

     

Charles J. Schreiber, Jr.

     

Manager

 

S-1



--------------------------------------------------------------------------------

ASSIGNEE:

KBS SABAL PAVILION, LLC,

a Delaware limited liability company

By:

 

KBS REIT ACQUISITION II, LLC,

a Delaware limited liability company,

its sole member

 

By:

 

KBS LIMITED PARTNERSHIP,

a Delaware limited partnership,

its sole member

   

By:

  KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation, general partner      

By:

 

/s/ Charles J. Schreiber, Jr.

       

Charles J. Schreiber, Jr.

       

Chief Executive Officer

 

S-2